

115 HR 4956 IH: Keeping Salvadoran Families Together Act
U.S. House of Representatives
2018-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4956IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2018Ms. Norton (for herself and Mr. Sarbanes) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to provide for adjustment of status for aliens who are
			 nationals of El Salvador and were granted or eligible for temporary
			 protected status, and for other purposes.
	
 1.Short titleThis Act may be cited as the Keeping Salvadoran Families Together Act. 2.Adjustment of status for certain nationals of El Salvador granted or eligible for temporary protected status (a)In generalTitle II of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended by inserting after section 244 the following:
				
					244A.Adjustment of status for certain nationals of El Salvador granted or eligible for temporary
			 protected status
 (a)In generalThe status of any alien described in subsection (c) shall be adjusted by the Secretary of Homeland Security to that of an alien lawfully admitted for permanent residence, if the alien—
 (1)applies for such adjustment within 3 years after the date of the enactment of this section; (2)is determined to be admissible to the United States for permanent residence; and
 (3)meets the criteria established under subsection (c). (b)Certain grounds for inadmissability inapplicable (1)In generalFor purposes of determining admissibility under subsection (a)(2), the grounds for inadmissibility specified in paragraphs (4), (5), (6)(A), and (7)(A) of section 212(a) of the Immigration and Nationality Act shall not apply.
 (2)Additional waiver for individual aliensThe Secretary may waive any other provision of section 212(a) in the case of an individual alien for humanitarian purposes, to assure family unity, or when it is otherwise in the public interest.
 (c)Aliens eligible for adjustment of statusAn alien shall be eligible for adjustment of status if the alien— (1)is a national of El Salvador who was granted temporary protected status, or was otherwise eligible for temporary protected status, on or before the date of the enactment of this section; and
 (2)has been continuously physically present in the United States for a period of not less than 3 years before the date of the enactment of this section.
 (d)Waiver authorizedNotwithstanding any provision of this Act, an alien who fails to meet the continuous physical presence requirement under paragraph (2) of subsection (c) shall be considered eligible for status adjustment as provided in this section if the Attorney General or the Secretary determines that the removal of the alien from the United States would result in extreme hardship to the alien, their spouse, their children, their parents, or their domestic partner.
 (e)Effect of application on certain ordersAn alien present in the United States who has been ordered removed or has been granted voluntary departure from the United States may, notwithstanding such order, apply for adjustment of status under this section. Such alien shall not be required to file a separate motion to reopen, reconsider, or vacate the order of removal. If the Secretary approves the application, the Secretary shall cancel the order of removal. If the Secretary renders a final administrative decision to deny the application, the order of removal shall be effective and enforceable to the same extent as if the application had not been made.
 (f)Work authorizationThe Secretary shall authorize an alien who has applied for adjustment of status under this section to engage in employment in the United States during the pendency of such application and shall provide the alien with an appropriate document signifying authorization of employment.
						(g)Adjustment of status for certain family members
 (1)In generalThe status of an alien shall be adjusted by the Secretary to that of an alien lawfully admitted for permanent residence if the alien—
 (A)is the spouse, parent, or unmarried son or daughter of an alien whose status is adjusted under this section;
 (B)applies for adjustment under this section within 3 years after the date of the enactment of this section; and
 (C)is determined to be admissible to the United States for permanent residence. (2)Certain grounds for inadmissibility inapplicableFor purposes of determining admissibility under subsection (g)(1)(C), the grounds for inadmissibility specified in paragraphs (4), (5), (6)(A), and (7)(A) of section 212(a) shall not apply.
 (h)Availability of administrative reviewThe Secretary shall provide to aliens applying for adjustment of status under this section the same right to, and procedures for, administrative review as are provided to—
 (1)applicants for adjustment of status under section 245; and (2)aliens subject to removal proceedings under section 240.
 (i)No offset in number of visas availableThe granting of adjustment of status under this section shall not reduce the number of immigrant visas authorized to be issued under any provision of this Act.
 (j)Treatment of brief, casual, and innocent departures and certain other absencesAn alien who has failed to maintain the 3-year continuous physical presence requirement under subsection (c) because of brief, casual, and innocent departures or, emergency travel, or extenuating circumstances outside of the control of the alien, shall not be considered to have failed to maintain continuous physical presence in the United States.
 (k)DefinitionIn this section, the term domestic partner means an adult of at least 18 years of age in a committed relationship with an alien applying for adjustment of status under this section. A committed relationship is one in which the employee and the domestic partner of the employee are each other’s sole domestic partner (and are not married to or domestic partners with anyone else) and share responsibility for a significant measure of each other’s common welfare and financial obligations. This includes any relationship between two individuals of the same or opposite sex that is granted legal recognition by a State or by the District of Columbia as a marriage or analogous relationship (including a civil union).
						.
 (b)Clerical amendmentThe table of contents of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended by inserting after the item relating to section 244 the following:
				
					
						Sec. 244A. Adjustment of status for certain nationals of El Salvador granted or eligible for
			 temporary protected status..
 3.Adjustment of relation of period of temporary protected status to cancellation of removalSection 244(e) of the Immigration and Nationality Act (8 U.S.C. 1254a(e)) is amended— (1)by striking With respect to an alien and inserting the following:
				
 (1)In generalWith respect to an alien; and (2)by adding at the end the following:
				
 (2)Waiver for certain temporary protected status holdersThe provisions in subsection (e) shall not apply to an alien who is eligible for adjustment of status pursuant to section 244A..
			4.Eligibility for naturalization
 (a)In generalNotwithstanding sections 319(b), 328, and 329 of the Immigration and Nationality Act (8 U.S.C. 1430(b), 1439, and 1440), an alien whose status is adjusted under section 244A of the Immigration and Nationality Act, as added by section 2 of this Act, to that of an alien lawfully admitted for permanent residence may apply for naturalization under chapter 2 of title III of the Immigration and Nationality Act (8 U.S.C. 1421 et seq.) not earlier than 5 years after such adjustment of status.
 (b)Language requirement waiverSection 312(b)(2) of the Immigration and Nationality Act (8 U.S.C. 1423(b)(2)) is amended— (1)in the matter preceding subparagraph (A), by striking 334, either— and inserting 334—;
 (2)in subparagraph (A), by striking , or at the end and inserting a semicolon; (3)in subparagraph (B), by striking the period at the end and inserting ; or; and
 (4)by adding at the end the following:  (C)is an alien who received adjustment of status under section 244A..
				